IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

WALTER LEE WRIGHT,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-2162

JULIE L. JONES,
SECRETARY, FLORIDA
DEPARTMENT OF
CORRECTIONS,

      Respondent.

___________________________/

Opinion filed January 6, 2015.

Petition for Writ of Certiorari – Original Jurisdiction.

Walter Lee Wright, pro se, for Petitioner.

Pamela Jo Bondi, Attorney General, and Carrie McNamara, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

WOLF, THOMAS, and WETHERELL, JJ., CONCUR.